Citation Nr: 0631507	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-25 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin condition 
of the feet and fingers.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin condition 
of the face, pseudofolliculitis barbae.

3.  Entitlement to an increased evaluation for lumbar 
strain, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for bronchitis, 
asthma and allergies with watery eyes, currently evaluated 
as 30 percent disabling.

5.  Entitlement to an increased initial evaluation for 
hypertension, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel
INTRODUCTION

The veteran served on active duty from August 1990 to May 
1997.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in New Orleans, 
Louisiana (RO).  An April 2003 decision denied increased 
evaluations for lower mechanical back pain (now identified 
as lumbar strain) and bronchitis, asthma and allergies with 
watery eyes.  A February 2005 rating decision granted 
service connection for hypertension, evaluated as 10 percent 
disabling, denied service connection for a skin condition of 
the fingers and feet, and found that new and material 
evidence had not been received to reopen a claim for service 
connection for a skin condition of the face.  


FINDINGS OF FACT

1.  The competent medical evidence, overall, indicates that 
the veteran's skin condition of the fingers and feet was not 
incurred in or aggravated by active duty.  

2.  A December 1997 rating decision denied service 
connection for a skin condition of the face; evidence 
subsequently added to the record is either cumulative of 
previously considered evidence, not relevant or, when viewed 
in conjunction with the evidence previously of record, does 
not raise a reasonable probability of substantiating the 
claim.

3.  The competent medical evidence, overall, does not show 
that the veteran's lumbar strain results in muscle spasm; 
loss of lateral spine motion, unilateral, in standing 
position; forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.

4.  The competent medical evidence, overall, does not show 
that the veteran's bronchitis, asthma and allergies with 
watery eyes results in FEV-1 of 40 to 55 percent predicted; 
FEV-1/FVC of 40 to 55 percent; at least monthly visits to a 
physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  

5.  The competent medical evidence, overall, does not show 
hypertension with diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a skin condition 
of the fingers and feet is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

2.  The evidence received subsequent to the December 1997 
rating decision is not new and material, and the 
requirements to reopen a claim of entitlement to service 
connection for a skin condition of the face, 
pseudofolliculitis barbae, have not been met. 38 U.S.C.A. §§ 
5103, 5103A, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.159, 
20.1105 (2004); 38 C.F.R. § 3.156(a) (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 26, 
2003); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235-5243 (from September 26, 2003).

4.  The criteria for an evaluation in excess of 30 percent 
for bronchitis, asthma and allergies with watery eyes, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, 
Diagnostic Code 6602 (2005).

5.  The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's service connection claim, 
service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses related to a 
skin condition of the fingers and feet.  Because the claimed 
condition was not seen during service, service connection 
may not be established based on chronicity in service or 
continuity of symptomatology thereafter.  38 C.F.R. § 3.303; 
Savage, 10 Vet. App. at 494-97.  

The report of a post-service August 1997 VA general medical 
examination provides that the veteran complained of an in-
service history of folliculitis.  There were no current 
findings.  This post-service report does not support the 
veteran's claim because it shows that shortly after service, 
he did not identify or complain of a skin condition of the 
fingers and feet.  In fact, the record shows that at that 
time the veteran was not even claiming service connection 
for a skin condition of the fingers and feet.  

Post-service VA treatment records show that in 2003 the 
veteran sought treatment for intermittently itchy bumps on 
the dorsum of the first fingers of the both hands, that had 
began two weeks earlier.  Such a report provides evidence 
against this claim.  He refused a culture because he was too 
ticklish.  He also complained of moderate folliculitis on 
the back of the neck and head.  He was assessed with 
folliculitis; probable tinea pedis, resolved; and ID 
reaction vs. subacute dyshydratic eczema of the fingers - 
skin clear today.  

The post-service VA treatment records are evidence against 
his claim as they do not include any medical evidence or 
medical opinion linking any relevant current complaints, 
findings or assessments to his service.  Overall, the post-
service VA treatment records are evidence against the 
veteran's claim.  

The veteran's own contentions do not support his claim.  The 
veteran himself is not competent to diagnose the etiology of 
his own disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that 
any current skin condition of the feet and fingers is due to 
a service-connected disability.  

In sum, the medical evidence demonstrates that the veteran 
is not entitled to service connection for a skin condition 
of the fingers or feet.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Turning to the veteran application to reopen his claim for 
service connection for a skin condition of the face, 
pseudofolliculitis barbae, a December 1997 rating decision 
denied service connection for his disability.  The December 
1997 rating decision explained that although the veteran had 
been treated for pseudofolliculitis barbae on two occasions 
during active duty, current examination was negative.  
Evidence of record at that time consisted of the veteran's 
service medical records and post-service VA medical records.  

The December 1997 rating decision is final and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105 (West 2002).  In order to reopen this claim, 
the appellant must present or secure new and material 
evidence with respect to the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  As this claim to reopen was 
received after that date, the revised regulation is 
applicable.

38 C.F.R. § 3.156(a) was revised to redefine new evidence as 
existing evidence not previously submitted to agency 
decision makers.  Material evidence is redefined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate a claim.  New and material 
evidence must not be cumulative or redundant of evidence 
previously on file at the time of the last denial and must 
raise a reasonable possibility of substantiating the claim.  

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited 
purpose of ascertaining its materiality.  Spaulding v. 
Brown, 10 Vet. App. 6, 10 (1997).

Evidence submitted since the December 1997 rating decision 
include subsequently dated VA treatment records and VA 
examination reports.  These records are negative for 
complaints, symptoms, findings or diagnoses pertaining to a 
skin condition of the face or pseudofolliculitis barbae.  

Based on a thorough review of the record, the Board finds 
that the appellant has not submitted new and material 
evidence to reopen his claim for service connection.  The 
additional VA treatment records submitted after the December 
1997 rating decision are not material.  They do not, by 
themselves or when considered with previous evidence of 
record, relate to an unestablished fact (current diagnosis 
of a skin condition of the face or pseudofolliculitis 
barbae) necessary to substantiate the veteran's claim.  
Thus, they does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board finds that the veteran's own statements in support 
of his claim are not material within the meaning of 38 
C.F.R. § 3.156.  As a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Thus, his statements are 
not material to the critical issue in this case of whether 
he has a skin condition of the face, pseudofolliculitis 
barbae, related to his service or findings in his service 
medical records.  In Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does 
not provide a basis on which to reopen a claim of service 
connection.

Turning to the veteran's increased evaluation claims, 
disability ratings are generally determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
for an original or an increased rating remains in 
controversy when less than the maximum available benefit is 
awarded). Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a 
layperson, without the appropriate medical training and 
expertise, the veteran is not competent to provide a 
probative (persuasive) opinion on a medical matter, such as 
an opinion as to whether a service-connected disability 
satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  As a 
result, the veteran's assertions cannot constitute competent 
medical evidence that a service-connected disability 
warrants an increased evaluation.  

Turning to the veteran's claim for an increased evaluation 
for lumbar strain, the Board observes that effective 
September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of 
all spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula), 
unless the disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (renumbered as Diagnostic Code 5243).  68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243)).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of 
the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
However, if the revised version of the regulation is more 
favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g), can be no earlier than the effective 
date of that change.  The VA can apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.

Under the previous relevant rating criteria, a 10 percent 
evaluation was provided for lumbosacral strain with 
characteristic pain on motion.  Lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing positions, warrants a 
20 percent evaluation.  Diagnostic Code 5295.  

The relevant current rating criteria, the General Rating 
Formula, provides for assignment of a 10 percent evaluation 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A 20 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

Together, Note (2), and 38 C.F.R. § 4.71a, Plate V, provide 
that for VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 
(2005).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that, overall, the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for lumbar 
strain under any applicable criteria.  The evidence does not 
show that the veteran's disability results in any of the 
symptoms or limitation of motion set forth at Diagnostic 
Code 5295 or the General Rating Formula. 

VA outpatient treatment reports dated in 2002 and 2003 show 
that the veteran made complaints of low back pain, with 
radiation on heavy lifting.  Assessments included low back 
pain vs. myofascial pain syndrome, and neck and low back 
pain, intermittent.  In September 2002, the veteran had 
flexion to 80 degrees with pain and extension to 10 degrees 
with pain.  These VA treatment reports simply do not show 
that the veteran had the limitation of motion or symptoms 
required by Diagnostic Code 5295 or the General Rating 
Formula for an increased evaluation.   

The report of a January 2003 VA examination provides that 
the veteran presently had discomfort in the waist with no 
peripheral radiation.  Coughing and sneezing made no 
difference.  Walking more than a couple of miles, or lifting 
over 40 pounds, would result in backache.  Repetitive 
lifting would not trouble him.  Examination of the lumbar 
spine was normal.  Reflexes were normal and straight leg 
testing was negative.  Range of motion of the lumbar spine 
was normal with flexion of 60 degrees, extension of 25 
degrees, rotation of 30 degrees, and lateral bending of 25 
degrees.  X-rays taken in the last few days were noted to be 
normal.  The impression was essentially normal lumbar spine.  

This report, overall, constitutes significant evidence 
against the veteran's claim.  It does not show that the 
veteran had the limitation of motion or symptoms required by 
Diagnostic Code 5295 or the General Rating Formula for an 
increased evaluation.  Although the veteran's limitation of 
forward flexion to 60 degrees would warrant a 20 percent 
evaluation the General Rating Formula, the examiner 
described the range of motion as normal and the veteran's 
lumbar spine as essentially normal.  Further, the veteran's 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees.  

The report of a July 2004 VA spine examination provides that 
the veteran's claims file was reviewed.  The veteran had 
complaints of discomfort in the lumbar spine associated with 
repetitive lifting, stooping and running.  The pain was in 
the back with radiation to both buttocks.  Sometimes the 
pain radiated all the way down the posterior aspect of both 
lower extremities into his feet.  On examination, the 
veteran had negative straight leg raising test bilaterally 
and normal reflexes.  Range of motion was normal with 
flexion of 90 degrees, extension of 30 degrees, side bending 
of 45 degrees and rotation of 45 degrees.  There was no 
spasm or tenderness noted.  Plain films of the lumbar spine 
were described as normal.  The impression was mild 
mechanical back pain.  An addendum provides that the range 
of motion was not limited by pain, weakness, fatigue or lack 
of endurance on repetition.  

Overall, this report also constitutes evidence against the 
veteran's claim.  The report  is simply negative for the 
limitation of motion or symptoms required by Diagnostic Code 
5295 or the General Rating Formula for an increased 
evaluation.  

With respect to DeLuca v. Brown, supra, the Board finds that 
the effects of pain reasonably shown to be due to the 
veteran's service-connected lumbar strain are contemplated 
in the current 10 percent rating assigned to the condition.  
There is no indication that pain, due to disability of the 
spine, has caused functional loss greater than that 
contemplated by the 10 percent evaluation assigned.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  The January 
2003 and July 2004 VA examination reports provide, 
respectively, that repetitive lifting did not trouble the 
veteran and his range of motion was not limited by pain, 
weakness, fatigue or lack of endurance on repetition.  
Without taking into consideration pain, the current 
disability evaluation could not be justified. 

In sum, the weight of the credible evidence demonstrates 
that the veteran is not entitled to an increased evaluation 
for lumbar strain.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Turning to the veteran's bronchitis, asthma and allergies 
with watery eyes, this disability is evaluated as asthma.  
The Rating Schedule provides that a 30 percent evaluation 
requires FEV-1 of 56 to 70 percent predicted; FEV-1/FVC of 
56 to 70 percent; requiring daily inhalational or oral 
bronchodilator therapy; or requiring inhalational anti-
inflammatory medication.  A 60 percent evaluation requires 
that FEV-1 of 40 to 55 percent predicted; FEV-1/FVC of 40 to 
55 percent; at least monthly visits to a physician for 
required care of exacerbations; or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  Diagnostic Code 6602.

Outpatient VA pulmonary function testing conducted in 
October 2002 showed FEV1/FVS of 75 and 81 percent.  Later 
outpatient treatment notes fail to provide actual pulmonary 
function testing results.  These records do not show at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent  courses of systemic 
corticosteroids.  The reports simply do not support a 60 
percent evaluation.  Diagnostic Code 6602.  

The report of a February 2003 VA examination provides that 
the veteran was prescribed meter-dosed inhalers and a nasal 
inhaler.  He stated that he was rarely short of breath 
(providing factual evidence against this claim).  Sometimes 
depending on exposure to certain allergens or environmental 
substances he did get a little short of breath but once he 
used his metered-dose inhaler he was fine.  On pulmonary 
function testing, the veteran had a FEV1 of 63 percent of 
predicted.  The diagnosis was COPD.  This pulmonary testing 
result does not warrant a 60 percent evaluation.  Diagnostic 
Code 6602.

The report of a February 2004 VA examination provides that 
the veteran had dyspnea with one flight of stairs, and day 
and nocturnal symptoms with asthma attacks.  He had attacks 
about once or twice a week.  Current treatment included an 
inhaler four times a day.  Testing showed FEV1 was 57 
percent of predicted.  The examiner noted that based on the 
pulmonary function testing, it appeared that the veteran did 
have significant asthma that did not appear to be 
reversible.  The examiner summarized that the veteran had 
asthma by symptoms, in the class of moderate persistence.  
However, by his pulmonary function testing, he would have 
relatively severe lung disease and he had significant 
symptoms with dyspnea on exertion with mild exertion.  

This report does show that the veteran has relatively severe 
lung disease and significant symptoms that require the use 
of an inhaler four times a day.  On the other hand, the FEV1 
score of 57 percent does not warrant a 60 percent evaluation 
under Diagnostic Code 6602.  The report does not show at 
least monthly visits to a physician for required care of 
exacerbations or intermittent courses of systemic 
corticosteroids.  Thus, overall, this report is evidence 
against the veteran's claim for a higher evaluation.  

Regarding all increased rating claims, the Board finds that 
the post-service medical record, as a whole, including (most 
importantly) the veteran's treatment records, provides 
strong evidence against these claims. 

In sum, the weight of the credible evidence demonstrates 
that the veteran is not entitled to an increased evaluation 
for bronchitis, asthma and allergies with watery eyes.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Turing to the veteran's claim for an increased initial 
evaluation for hypertension, the Rating Schedule provides 
for a 10 percent rating when diastolic pressure is 
predominantly 100 or more or when continuous medication is 
shown necessary for control of hypertension with a history 
of diastolic blood pressure predominantly 100 or more, or 
when systolic pressure is predominantly 160 or more.  A 20 
percent evaluation is warranted for hypertension with 
diastolic pressure predominantly 110 or more, or; systolic 
pressure is predominantly 200 or more.  Diagnostic Code 
7101.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence, overall, is against 
the veteran's claim for an increased initial evaluation for 
hypertension.  

Outpatient VA treatment records show that the veteran's 
blood pressure was 126/76 in April 2004.  The report of a 
July 2004 VA examination provides that the veteran's blood 
pressure was 149/82 on the left arm, and 144/100 on the 
right arm.  Three days later, it was 134/75 on the left arm.  
The diagnosis was hypertension.  An addendum dated in 
January 2005 provides that the veteran's claims file was 
reviewed, and the veteran did not have elevated blood 
pressure except as noted above [in the July 2004 VA 
examination report].  

Overall, these blood pressure readings, and the conclusion 
made in the January 2005 addendum, are evidence against the 
veteran's claim.  They do not show that the veteran's 
diastolic pressure is predominantly 110 or more, or that his 
systolic pressure is predominantly 200 or more.  Diagnostic 
Code 7101.  

In sum, the weight of the credible evidence demonstrates 
that the veteran is not entitled to an increased initial 
evaluation for hypertension.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  
The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2002, March 
2004, July 2004, and March 2006; rating decisions dated in 
April 2003 and February 2005; statements of the case dated 
in June 2004 and June 2005; and a supplemental statement of 
the case dated in May 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims (including those for an increased 
initial evaluation for hypertension), the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  
The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because 
of the thorough and informative notices provided throughout 
the adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  The RO provided Dingess notice in March 2006.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant these claims.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has conducted examinations with respect to the 
claims on appeal.  VA has obtained all relevant, identified, 
and available evidence and has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, available, relevant 
evidence.  Therefore, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.      

ORDER

Service connection for a skin condition of the feet and 
fingers is denied.

New and material evidence not having been received to reopen 
a claim for service connection for a skin condition of the 
face, pseudofolliculitis barbae, the veteran's application 
to reopen the claim is denied.

An evaluation in excess of 10 percent for lumbar strain is 
denied.

An evaluation in excess of 30 percent for bronchitis, asthma 
and allergies with watery eyes is denied.

An initial evaluation in excess of 10 percent for 
hypertension is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


